DETAILED ACTION
This action is responsive to the Amendments and Remarks received 09/26/2022 in which claims 2, 13, and 17 are cancelled, claims 1, 3–5, 8, 12, 14, 16, 18, and 20 are amended, and claims 21–23 are added as new claims.
Response to Arguments
In view of the amendments, the rejection of claims 3 and 14 under 35 U.S.C. 112(b) is withdrawn.  Remarks, 7.
On page 8 of the Remarks, Applicant contends Sarwer’s public availability date is after the priority date of PCT/CN2019/105554.  While that may be true, Applicant failed to show where in PCT/CN2019/105554 the averred feature was supported.  However, in the interest of advancing prosecution, Examiner now relies on Ye, which was already cited in the last Office Action.  See rejections, infra. 
On pages 8–9 of the Remarks, Applicant contends the feature of initializing the size of the palette predictor to zero is not taught by Lai.  Examiner disagrees.  As Lai’s paragraph [0017] clearly explains, the palette table used for the previous block is used as a predictor for the current block.  Obviously, if one is coding the first block in a slice, tile, or row using known schemes that prohibit palettes being used across those boundaries, then there is no previous block and thus no predictor palette entries.  Lai’s paragraph [0018] provides a helpful example wherein the size of a palette is determined by the size of the predictor palette and the new signaled colors.  In that example, it is assumed there were three colors from the previous palette coded block.  Obviously, the skilled artisan can extrapolate from this example to understand that if there were no previous palette, i.e. no predictor palette, the size of the predictor palette added to the newly coded colors would be zero.  Lai’s paragraph [0024] clearly teaches the skilled artisan that “the last coded palette table” is reset, which means the palette predictor table is reset to have no colors in it.  A “table” (here, it is clearly a one-dimensional indexed array) with no entries has a size of zero.  Notwithstanding Lai’s teachings alone being sufficient, Examiner draws Applicant’s attention to other cited prior art provided in the First Office Action, which also definitively teaches this feature.  For example, Paragraph [0198] of Ye teaches initializing the palette predictor size to 0.  Likewise, paragraphs [0031] and [0138] of Seregin teaches initializing a palette predictor size to 0.  For all the foregoing reasons, the feature of setting the palette predictor to zero would have been obvious to one skilled in the art.
On page 10 of the Remarks, Applicant contends the features of previous claim 2 are not taught or suggested by Lai.  Examiner disagrees.  An entropy coding synchronization flag is used to invoke wavefront parallel processing (WPP).  As Lai explains in Fig. 1 and ¶¶ 0017–0018, when WPP is enabled there is no palette predictor for the current CTB when it is the first one in a row because the row is initialized to zero at the beginning of the row.  Examiner interprets the “predefined spatial neighbouring block” that is unavailable as the non-existent block to the left.  This is true whether you are in row 1 or row 4, but is more pronounced for row 1 because it is the beginning and there is nothing available for reference for the first block of the first CTU.  This, by the way, is what initialization is all about.  Without any predictors available, decisions have to be made about how to initialize the predictor.  In any event, Lai teaches that the first block, in the first CTU in the row, does not have a predictor in WPP and thus initialization to zero is the proposed solution.  Accordingly, Examiner is not persuaded of error.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 10–12, 14, 16, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lai (US 2017/0257630 A1).
Regarding claim 1, Lai teaches or suggests a method of video processing, comprising:  determining, for a conversion between a current video block of a video and a bitstream of the video, that a prediction mode is applied to the current video block, wherein in the prediction mode, reconstructed samples are represented by a set of representative color values (Examiner notes the skilled artisan recognizes this as palette mode; Lai, Abstract:  teaches palette mode), and the set of representative color values comprises at least one of 1) palette predictors, 2) escaped samples, or 3) palette information included in the bitstream (Lai, ¶ 0015:  teaches escape pixels for palette coding mode; Lai, Abstract and ¶ 0017:  teach palette predictors are palette tables used for the preceding block); and performing the conversion based on the reconstructed samples (Lai, Abstract:  teaches using palette mode for coding samples to be reconstructed at the decoder); wherein a variable specifying a size of the palette predictor is initialized to 0 when a coding tree block (CTB) comprising the current video block is a first CTB in a slice or a tile (Lai, ¶ 0024:  teaches the first block in a tile or slice has its palette predictor reset to 0; see also, Lai, ¶¶ 0033 and 0043:  teaching initialization to zero; Ye, ¶ 0198:  teaches that when a flag indicates no specific palette initialization process, the PredictorPaletteSize is initialized to 0), and wherein the variable specifying the size of the palette predictor is initialized to 0 when (1) a value of an entropy coding synchronization flag is equal to 1, (2) the CTB comprising the current video block is a first CTB in a CTB row of a tile, and (3) a predefined spatial neighbouring block is unavailable (Examiner interprets the synch flag as invoking wavefront parallel processing (WPP); Lai, ¶ 0026:  explains that when WPP is enabled, each row of CTUs is processed in parallel such that the synchronization point is second block (as opposed to the first) in the row above so that the current row can rely on information from the top-left block; In other words, the top row starts earlier in time than the second row so that certain blocks in the first row are available for establishing predictions for the second row (and so forth); Examiner notes this claim merely requires the first block in a tile or slice be initialized to 0 when WPP is enabled; Lai, ¶ 0024:  teaches the first block in a tile or slice has its palette predictor reset to 0 when WPP is enabled; Examiner notes original claim 5 is evidence that when WPP is enabled, it does not matter whether the spatial neighboring block is available or not; In other words, these recited requirements are redundant).
Regarding claim 3, Lai teaches or suggests the method of claim 1, wherein a location of a top-left luma sample of the predefined spatial neighbouring block is (x0, y0 – CtbSizeY), where (x0, y0) denotes a location of the top-left luma sample of the CTB comprising the current video block, and where CtbSizeY denotes a size of the CTB (Lai, ¶ 0024 et seq.:  teaches how WPP works with palette mode and particularly how the palette prediction process is initialized under WPP; Examiner interprets this claim as stating that the neighboring block that would not be available would be the block in the above-row; For example, if the block rows have 8x8 blocks, the 0,0 pixel position for a block in the second row would be equivalent to 0,8 for the picture, such that subtracting 8-8 for the y-coordinate value would yield the 0,0 pixel position for the block above (in the first the row); In any event, Examiner finds the content of this claim represents simple block math possessed by anyone skilled in the art such that Lai’s disclosure clearly subsumes such subject matter in teaching the row-by-row processing of WPP).
Regarding claim 4, Lai teaches or suggests the method of claim 3, wherein the variable is initialized to 0 when starting a parsing of a CTB syntax (While Lai does not explicitly teach when initialization occurs, Examiner finds the mere meaning o the word “initialization” means “first” or “at the beginning”; Furthermore, it is well settled in software programming that variables are initialized prior to implementing the software algorithms; Examiner does not find the temporal aspect of initializing a variable to be patentable in view of the level of skill in the art; Lai, ¶ 0033).
Regarding claim 10, Lai discloses the method of claim 1, wherein the conversion includes encoding the current video block into the bitstream (Lai, ¶ 0026:  teaches encoding and decoding).
Regarding claim 11, Lai discloses the method of claim 1, wherein the conversion includes decoding the current video block from the bitstream (Lai, ¶ 0026:  teaches encoding and decoding).
Claim 12 lists the same elements as claim 1, but in apparatus form rather than method form.  Therefore, the rationale for the rejection of claim 1 applies to the instant claim.
Claim 14 lists the same elements as claim 3, but in apparatus form rather than method form.  Therefore, the rationale for the rejection of claim 3 applies to the instant claim.
Claim 16 lists the same elements as claim 1, but in CRM form rather than method form.  Therefore, the rationale for the rejection of claim 1 applies to the instant claim.
Claim 18 lists the same elements as claim 3, but in CRM form rather than method form.  Therefore, the rationale for the rejection of claim 3 applies to the instant claim.
Claim 20 lists the same elements as claim 1, but is drawn to the product produced by the method (so-called product-by-process claim) rather than the method.  Therefore, the rationale for the rejection of claim 1 applies to the instant claim.
Claims 5, 15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lai and Gisquet (US 2018/0077411 A1).
Regarding claim 5, the combination of Lai and Gisquet teaches or suggests the method of claim 1, wherein a synchronization process for the palette predictor is invoked when the value of entropy coding synchronization flag is equal to 1, the predefined spatial neighbouring block is available, and a value of a sequence palette enabled flag is equal to 1 (Examiner interprets the synch flag as invoking wavefront parallel processing (WPP); Lai, ¶ 0026:  explains that when WPP is enabled, each row of CTUs is processed in parallel such that the synchronization point is the second block (as opposed to the first) in the row above so that the current row can rely on information from the top-left block; In other words, the top row starts earlier in time than the second row so that certain blocks in the first row are available for establishing predictions for the second row (and so forth); Examiner notes this claim merely requires the first block in a tile or slice be initialized to 0 when WPP is enabled; Lai, ¶ 0024:  teaches the first block in a tile or slice has its palette predictor reset to 0 when WPP is enabled; Examiner notes original claim 2 is evidence that when WPP is enabled, it does not matter whether the spatial neighboring block is available or not; In other words, these recited requirements are redundant; Regarding the sequence palette flag, Examiner notes the flag that enables palette coding is often found in the sequence parameter set (SPS); Gisquet, ¶ 0036:  teaches the palette coding mode enable flag is typically in the SPS).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to combine the elements taught by Lai, with those of Gisquet, because both references are drawn to the same field of endeavor and both references are stating prior art parameters of palette coding mode (both Gisquet and Lai are drawn to palette predictor initialization) such that the skilled artisan would consult their work when endeavoring to practice palette coding for video compression.  Thus, the combination represents a mere combination of prior art elements, according to known methods, to yield a predictable result.  This rationale applies to all combinations of Lai and Gisquet used in this Office Action unless otherwise noted.
Claim 15 lists the same elements as claim 5, but in apparatus form rather than method form.  Therefore, the rationale for the rejection of claim 5 applies to the instant claim.
Claim 19 lists the same elements as claim 5, but in CRM form rather than method form.  Therefore, the rationale for the rejection of claim 5 applies to the instant claim.
Claims 6 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Lai and Li (US 2017/0238001 A1).
Regarding claim 6, the combination of Lai and Li teaches or suggests the method of claim 1, wherein the entropy coding synchronization flag specifying whether a specific synchronization process and a specific storage process for context variables are invoked is included in the bitstream (Li, ¶ 0127:  teaches WPP can be enabled in the SPS; see also e.g. Li, ¶ 0148).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to combine the elements taught by Lai, with those of Li, because both references are drawn to the same field of endeavor and both references are stating prior art parameters of palette coding mode (both Li and Lai are drawn to palette predictor initialization) such that the skilled artisan would consult their work when endeavoring to practice palette coding for video compression.  Thus, the combination represents a mere combination of prior art elements, according to known methods, to yield a predictable result.  This rationale applies to all combinations of Lai and Li used in this Office Action unless otherwise noted.
Claim 21 lists the same elements as claim 6, but in apparatus form rather than method form.  Therefore, the rationale for the rejection of claim 6 applies to the instant claim.
Claims 7–9, 22, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Lai and Ye (US 2020/0092546 A). 
Regarding claim 7, the combination of Lai and Ye teaches or suggests the method of claim 1, wherein the palette predictor has different maximum sizes for video blocks with a tree type of single tree and a tree type of dual tree (Ye, Abstract and ¶¶ 0100–0102:  teach that when dual tree is on, the split tree structure for luma is different than the split tree structure for chroma and that separate palette modes can be used for luma and chroma Ye, ¶ 0167:  teaches one of differences between the separate palette modes is that maximum palette predictor size of chroma blocks can be different than luma blocks).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to combine the elements taught by Lai, with those of Ye, because both references are drawn to the same field of endeavor and both references are stating prior art parameters of palette coding mode (both Li and Ye are drawn to palette predictor initialization) such that the skilled artisan would consult their work when endeavoring to practice palette coding for video compression.  Thus, the combination represents a mere combination of prior art elements, according to known methods, to yield a predictable result.  This rationale applies to all combinations of Lai and Ye used in this Office Action unless otherwise noted.
Regarding claim 8, the combination of Lai and Sarwer teaches or suggests the method of claim 7, wherein a maximum size of the palette predictor is a fixed integer value (Ye, ¶ 0167  teaches the sizes can be signaled in the bitstream, but are still fixed integer values according to signaling).
Regarding claim 9, the combination of Lai and Sarwer teaches or suggests the method of claim 1, wherein the palette predictor comprises three color components when a single tree is applied to the current video block (Ye, ¶¶ 0092 and 0208:  teaches the palette predictor can have three color components and that when luma and chroma have the same partition, i.e. single tree, then they can share the same palette mode), wherein the palette predictor comprises two chroma color components when a dual tree is applied to the current video block and the current video block is a chroma block (Ye, ¶¶ 0205–0208:  teaches that when the color components are treated separately, the luma component can have its own information and the chroma components can share palette parameters), and wherein the palette predictor comprises one color component when a dual tree is applied to the current video block and the current video block is a luma block (Ye, ¶¶ 0205–0208:  teaches that when the color components are treated separately, the luma component can have its own information and the chroma components can share palette parameters; see also Ye, ¶‌ 0209:  explaining that when dual tree is used, palette syntax information indicates whether the current tree corresponds to luma or chroma components).
Claim 22 lists the same elements as claim 7, but in apparatus form rather than method form.  Therefore, the rationale for the rejection of claim 7 applies to the instant claim.
Claim 23 lists the same elements as claim 8, but in apparatus form rather than method form.  Therefore, the rationale for the rejection of claim 8 applies to the instant claim.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ye (US 2020/0092546 A) teaches making changes to how palette prediction works according to whether dual tree is enabled or not (e.g. ¶¶ 0133 and 0135).
Seregin (US 2017/0078683 A1) teaches palette initialization (e.g. Abstract) and setting the size of the palette predictor to zero (e.g. ¶¶ 0031 and 0138).
Chuang (US 2020/0288145 A1) teaches palette initialization for a wavefront (e.g. ¶ 0028).
Sun et al., “Palette Mode – A New Coding Tool In Screen Content Coding Extensions of HEVC,” 2015 IEEE International Conference on Image Processing (ICIP), 2015, pp. 2409-2413, doi: 10.1109/ICIP.2015.7351234.  This publication is a good base reference for understanding palette mode.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael J Hess whose telephone number is (571)270-7933.  The examiner can normally be reached Mon - Fri 9:00am-5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8933.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL J HESS/Examiner, Art Unit 2481